Citation Nr: 0624512	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  00-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) and Insurance Center 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to service connection for a claimed acquired eye 
disorder.  




REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 
July to December 1975.  

This case has been before the Board of Veterans' Appeals 
(Board) previously, most recently in September 2004.  At that 
time, it was remanded for further development.  



FINDINGS OF FACT

1.  The appellant is not shown to have manifested an acquired 
eye or visual disability in service or for many years 
thereafter.  

2.  The appellant is shown to have had astigmatism during his 
period of ACDUTRA.  

2.  Neither astigmatism, presbyopia nor refractive error is a 
disability within the meaning of the law and regulations 
governing the award of VA compensation benefits.  



CONCLUSION OF LAW

The appellant is not shown to have an acquired eye disability 
due to disease or injury that was incurred in or aggravated 
by service; neither astigmatism, presbyopia nor refractive 
error is a disability for VA compensation purposes.  
38 U.S.C.A. §§ 101(22), (24), 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.6(a), (c), 3.159, 3.303 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of his claim of 
entitlement to service connection for acquired eye 
disability.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in August 2001 and November 2004, the RO 
informed the appellant that in order to establish service 
connection for a particular disability, the evidence had to 
show the following:  1) that the appellant had had an injury 
in military service or that he had had a disease that began 
in or was made worse by military service; or that there was 
an event in service which caused injury or disease; 2) that 
the appellant had current physical or mental disability; and 
3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the appellant and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the appellant's claims; 
(2) the information and evidence that VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the appellant needed to 
provide, such as employment records and records of his 
treatment by private health care providers; and (4) the need 
to furnish VA any other information or evidence in the 
appellant's possession that pertained to his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim which was not in the 
possession of the Federal government.  

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice was not sent to the 
appellant until well after the rating decision in October 
1998.  Nevertheless, any defect with respect to the timing of 
that notice was harmless.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC) issued in December 
1999; the Supplemental Statements of the Case (SSOC's), 
issued in March 2003 and July 2005; and copies of the Board's 
remands, notified the appellant and his representative of the 
evidence needed to establish the benefits sought.  Indeed, 
the SSOC's set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the appellant and his 
representative of the evidence which had been obtained in 
support of the appellant's appeal.  

Finally, the Board notes that the notice sent to the 
appellant in November 2004 was sent to the appellant prior to 
the most recent decision in his claim in July 1005.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
1) appellant status; 2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

As noted, the veteran was provided with notice of what type 
of information and evidence was needed to substantiate his 
claim for service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability(ies) 
on appeal.  

Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  

As the Board notes, the preponderance of the evidence is 
against the appellant's claim for service connection acquired 
eye disability.  Therefore, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by VA), which could be 
used to support any of his claims.  

Indeed, in December 2004, the RO requested that the appellant 
provide additional evidence or information with respect to 
his claim; however, he did not respond to that request.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of entitlement to service connection for eye disability.  

As such, there is no prejudice to the appellant due to a 
failure to assist him with that claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (discussing prejudicial 
error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the appellant in the 
development of his claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Active service includes any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. §§ 101(22), (24); 38 C.F.R. 
§ 3.6(a), (c).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

In this case, during his March 1975 service entrance 
examination, the appellant responded in the affirmative, when 
asked if he then had, or had ever had, eye trouble.  

On examination, the appellant's eyes were noted to be in 
excellent condition.  Indeed, an examination of the 
appellant's eyes, generally, as well as an ophthalmoscopic 
examination and an examination of his pupils and ocular 
motility were normal.  Moreover, it was noted that he did not 
wear glasses, and his visual acuity was noted to have been 
20/20.  

While in school in service, the service personnel observed 
that the appellant avoided close work, placed his head close 
to the book or desk when reading or writing, frowned or 
scowled while reading or writing, and tended to rub his eyes.  
The appellant reportedly complained of reading things that 
were up close.  

During an eye examination in service, the appellant 
complained that, after approximately 5 minutes of reading, 
his eyes hurt.  He reported being told that he needed a 
prescription.  

His visual acuity was noted to be 20/20-2 and 20/20-, 
correctable to 20/20 in each eye.  The diagnosis was that of 
compound hypermetropic astigmatism, and the appellant was 
given a prescription for eyeglasses to relieve the occasional 
stress associated with near vision abnormalities.  

During a November 1975 examination, prior to his release from 
active duty for training, the appellant's eyes were found to 
be normal.  Moreover, his pupils and ocular motility were 
normal, as were the results of an ophthalmoscopic 
examination.  His acuity was 20/20, and there were no 
recorded complaints or findings of eye disease or injury.  

Although the appellant was given a prescription for glasses 
in service to improve his near vision, astigmatism is not 
considered a disability within the meaning of the law and 
regulations governing the award of VA compensation benefits.  
38 C.F.R. § 3.303(c).  Accordingly, service connection for 
astigmatism is precluded by law.  Sabonis.  

There remained no recorded complaints or clinical findings of 
eye problems until March 1987, when the RO received the 
appellant's original claim of service connection.  He 
reported that, in 1975 during service, he had sustained an 
eye injury.  

In May 1987, the appellant underwent a VA eye examination to 
determine the nature and etiology of the appellant's claimed 
eye disability.  His uncorrected visual acuity was 20/30-2 on 
the right correctable to 20/20.  On the left, his visual 
acuity was 20/30- correctable to 20/20-3.  

Although the appellant reportedly had a scar over his right 
eye, it was noted that he did not have a history of disease 
or injury affecting his eyes.  It was also noted that he did 
not have diabetes mellitus, high blood pressure, diplopia or 
transient ischemic attacks.  Following the examination, the 
diagnosis was that of hyperopic astigmatism in both eyes.  

Since May 1987, the appellant has continued to report having 
eye problems and to demonstrate findings of refractive error.  
The primary diagnoses have been astigmatism and presbyopia.  

Astigmatism is unequal curvature of the refractive surfaces 
of the eye such that the rays from a source of light are not 
focused at a single point on the retina.  Dorland's 
Illustrated Medical Dictionary, 159 (27th ed. 1988).  

Most astigmatism is congenital in nature.  While it may also 
occur as a residual of trauma and scarring of the cornea, or 
even from the weight of the upper eyelid resting upon the 
eyeball, there is absolutely no competent evidence of disease 
or injury in service to account for that disability.  See 
Browder v. Brown, 5 Vet. App. 268, 272  (1993).  

Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992); Webster's Medical Desk 
Dictionary 573.  

Given this definition, it is also reasonable to conclude that 
the appellant's presbyopia is a development anomaly and not 
an acquired eye disability for VA compensation purposes.   
McNeeley v. Principi, 3 Vet. App. 357, 364 (1992).  

In a Report of Accidental Injury, received at the RO in June 
1988, the appellant stated that, on May 30, 1975, while 
training in service, he had fallen and had sustained a head 
injury.  

In May 1993, it was reported that, in November 1990, the 
appellant had been treated for Stapphylococcal 
Hypersensitivity and Phlyctenular Keratoconjunctivitis in the 
emergency room at Wills Eye Hospital.  

In his Substantive Appeal, VA Form 9, received in January 
2000, and during an April 2001 hearing before the undersigned 
Veterans Law Judge, the appellant testified that his eye 
problems were the result of gas exposure or a head injury in 
service.  In the former, he related that the eye injury had 
occurred on September 16, 1975.  

Although certain disabilities are presumed to be the result 
of exposure to vesicant agents in service, such as mustard 
gas or nitrogen, there is no competent evidence of record 
that the appellant ever had such exposure on September 16, 
1975, or at any other time in service.  38 C.F.R. § 3.316 
(2005).  

Indeed, the record is negative for evidence of acquired eye 
pathology due to service.  In October 2002 and June 2005, the 
appellant was examined by VA to determine the nature and 
extent of his eye disorder.  In October 2003, the appellant 
was also examined by H. J. L., O.D.  

On the VA examinations, the appellant's visual acuity for 
distance was no worse than 20/70- in the right eye and no 
worse than 20/70 in the left eye, each correctable to 20/25, 
bilaterally.  

Although Dr. L. reported the appellant's uncorrected visual 
acuity as being 20/400 in each eye, the examiner noted that 
these findings did not correlate with excellent corrected 
visual acuities through a very minor distance correction or 
the absence of ocular pathology.  Dr. L. opined that such a 
scenario would be consistent with malingering.  

While the VA examiner noted that the appellant had an old 
scar over the right eye, that scar was reported to have been 
the result of an accident in the 1980's, many years after the 
appellant's discharge from service.  

In any event, the primary diagnoses were astigmatism and 
presbyopia.  Dr. L. stated that the astigmatism was not the 
result of any ocular trauma or disease and that the 
presbyopia was age-related.  

The diagnoses from the VA examinations also included those of 
minimum background diabetic retinopathy and glaucoma suspect.  
Those from Dr. L. included meibomian gland dysfunction.  
Despite those diagnoses, none of the examiners found any 
relationship between any of the various conditions and 
service.  

In fact, during each VA examination, the examiner reviewed 
the claims folder and concluded that none of the appellant's 
ocular conditions were caused by his military service.  

Rather, the examiner noted that the appellant's diabetes 
mellitus had been present for 5 years.  Moreover, in June 
2005, the examiner stated that there was no supporting 
documentation in the claims folder for an eye injury in 
service that would cause any physiological damage.  

Inasmuch as there is no competent evidence of any acquired 
eye disability due to disease or injury in service, service 
connection must be denied.  

The only evidence to the contrary comes from the appellant.  
As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection for acquired eye 
disability.  As such, the Board finds that the preponderance 
of the evidence is against the appellant's claim.  



ORDER

Service connection for a claimed acquired eye disorder is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


